     Case 2:18-cv-01246-WBS-AC Document 18 Filed 04/06/20 Page 1 of 2


 1   STANLEY GOFF (Bar No. 289564)
     15 Boardman Place Suite 2
 2   San Francisco, CA 94103
 3   Telephone: (415) 571-9570
     Email: scraiggoff@aol.com
 4
 5
 6   Attorneys for Plaintiff
 7
                               UNITED STATES DISTRICT COURT
 8                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ROBERT STRONG;                                     CASE NO.: 2:18-­‐cv-­‐01246-­‐WBS-­‐AC	  	  
11         Plaintiffs,
                                                         NOTICE OF LODGING IN SUPPORT
12
     v.                                                  OF PLAINTIFF’S MOTION FOR
13                                                       PARTIAL SUMMARY JUDGMENT

14   CITY OF VALLEJO, JARRETT TONN,                      DATE:	  JUNE	  1,	  2020	  	  
     ANDREW BIDOU and DOE VALLEJO                        TIME:	  1:30	  P.M.	  
15   POLICE OFFICERS 1-25;                               	  
                                                         HON.	  WILLIAM	  B.	  SHUBB	  	  
16            Defendants.                                	  	  
17                                                       	  

18
19
            PLEASE TAKE NOTICE that on March 31, 2020, pursuant to Eastern District Local
20
     Rule 138(I), Plaintiff Robert Strong, filed/lodged with the Court TWO (2) videos identified as
21
     Exhibit 2, 3 in support of his Motion for Partial Judgment. The videos could not be
22
     electronically filed because they are non-graphical/ textual computer files only available in DVD
23
     format and they have been provided in a thumb drive and this thumb drive has been mailed to
24
     the Court.
25
            Exhibit 2 Defendant Jarrett Tonn’s body camera footage.
26
            Exhibit 3 Plaintiff Robert Strong’s cell phone camera footage.
27
28

                                                     1
     Case 2:18-cv-01246-WBS-AC Document 18 Filed 04/06/20 Page 2 of 2


 1
 2   Dated: March 31, 2020
 3                                            /s/	  Stanley	  Goff	  	  	  	     	     	  

 4                                            Attorney	  for	  Plaintiff	  

 5
 6
 7
 8
 9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
